Citation Nr: 0804750	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-41 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, denying the veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  

In his substantive appeal, received by the RO in November 
2004, the veteran requested a hearing before the Board, 
sitting at the RO.  However, this hearing request was 
withdrawn by the veteran in early December 2007.  

Additional documentary evidence was received by the Board 
from the veteran's representative in January 2008.  
Accompanying that evidence was the veteran's waiver for its 
initial review by the RO.  


FINDING OF FACT

It is at least as likely as not that the veteran's bilateral 
hearing loss and tinnitus began during active service or as 
the result of in-service acoustic trauma.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, 
bilateral hearing loss and tinnitus were incurred during 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
which became law in November 2000, has since been codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  The VCAA has been the subject of various holdings 
of Federal courts, including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  However, as 
discussed in more detail below, sufficient evidence is of 
record to grant service connection for bilateral hearing loss 
and tinnitus, and to that extent, there is no need to 
consider whether there has been full compliance with the 
VCAA.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A grant of entitlement to service connection for hearing loss 
is dependent, at least in part, upon a showing that the 
criteria set forth in 38 C.F.R. § 3.385 have been satisfied.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Analysis

The veteran's Department of Defense Form 214, Report of 
Separation from the Armed Forces of the Unites States, 
indicates that his military occupational specialty in the 
United States Army, including service in Vietnam, was that of 
an aircraft turbine mechanic.  On that basis and the 
veteran's own credible testimony as to his performance of in-
service duties that subjected him to excessive noise levels 
without ear protection, from artillery fire, explosions, and 
helicopter engines, the Board finds that the veteran 
sustained acoustic trauma over a prolonged period of time 
during service.  Moreover, notwithstanding the absence of 
documented complaints involving either tinnitus or hearing 
loss for VA purposes in the service medical records of the 
veteran, he has offered a credible account as to the 
origination and progression of his bilateral hearing loss and 
tinnitus while he was on active duty, with continuation of 
each during post-service years until the present.  He has 
likewise offered a credible account of only minimal post-
service exposure to excessive noise, noting that his 
principal occupation was as a manager of a sanitation 
department during the graveyard shift when the heavy 
machinery was not in operation.  The veteran is competent to 
testify as to his symptoms of diminished hearing and ringing 
in the ears (tinnitus), and there is no reason shown to doubt 
his credibility.  See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge); Espiritu, 
supra.  

Service medical records include an enlistment medical 
examination in February 1969, with testing with by audiometer 
showing decibel losses of 5, -5, -5, and -5 at 500, 1000, 
2000, and 4000 Hertz levels, respectively, of the right ear 
and 5, -5, -5, and 0 at 500, 1000, 2000, and 4000 Hertz 
levels, respectively, of the left ear.  On a separation 
medical examination in October 1971, decibel losses of the 
right ear of 15, 5, 10 and 10 were shown at the 500, 1000, 
2000, and 4000 Hertz levels, respectively, and on the left 
side, decibel losses of 10, 5, 10, and 15 were shown at 500, 
1000, 2000, and 4000 Hertz, respectively.  

Medical data on file confirm the existence of bilateral 
hearing loss for VA purposes and tinnitus, beginning in 2004.  
See 38 C.F.R. § 3.385.  At that time, an examining VA 
audiologist noted that in-service audiometric findings were 
slightly poorer at service separation than at service 
entrance, although both were found to be within normal 
limits.  On that basis, the audiologist opined that the 
veteran's hearing loss and tinnitus were not likely related 
to military acoustic trauma.  

In support of the veteran's entitlement to the benefits 
sought on appeal is the January 2008 opinion of a private 
physician, who like the VA audiologist in 2004 had the 
opportunity to review the veteran's claims folder and 
pertinent medical records.  This physician concluded in 
January 2008 that, assuming the occupational noise exposure 
described during service did occur, and that the veteran's 
hearing deficits and tinnitus commenced at a young age in his 
early 20s, it was at least as likely as not that the 
veteran's in-service noise exposure contributed to his 
bilateral hearing loss and tinnitus.  The physician 
determined that the veteran's hearing loss was most likely 
noise induced and that it was not unusual to find that 
audiometric testing at service discharge was normal, based on 
the fact that hearing loss usually develops over a period of 
several years and that many scientific studies had found 
tinnitus to be far more common in subjects with hearing 
difficulties.  

This case turns on the question of which of two, 
contradictory opinions is more persuasive with respect to the 
etiology of the veteran's hearing loss and tinnitus.  The 
Court of Appeals for Veterans' Claims has held that the Board 
must determine how much weight is to be attached to each 
medical opinion of record.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Greater weight may be placed on one medical 
professional's opinion over another, depending on factors 
such as reasoning employed by the medical professionals and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

In reviewing the two conflicting opinions noted above, the 
Board notes that the VA audiologist determined, in effect, 
that because the enlistment and separation medical 
examinations were negative for hearing difficulties, the 
veteran's hearing loss and tinnitus were not likely related 
to in-service acoustic trauma.  The private physician 
subsequently concluded, on the other hand, that hearing loss 
usually develops over a period of years and that it would not 
be an unusual occurrence in this instance that the veteran's 
separation medical evaluation showed normal audiometric 
findings.  While the physician's choice of the word 
contributed as opposed to the word caused does not preclude a 
grant of service connection under 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, the opinion is somewhat equivocal when 
compared to the VA opinion.  However, it is the undersigned's 
judgment that the favorable opinion in combination with the 
credible testimony of the veteran as to the existence of 
acoustic trauma in service and the absence thereof post-
service, as well as the onset of his hearing loss and 
tinnitus in service, with progression thereof post-service, 
places the evidence relevant to the question of the contended 
causal relationships in equipoise.  With the application of 
the doctrine of reasonable doubt, it follows that service 
connection for bilateral hearing loss and tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Washington, supra.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


